                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 18-cr-00310-EMC-1
                                   8                    Plaintiff,
                                                                                          ORDER DENYING EX PARTE
                                   9             v.                                       MOTION TO STRIKE MATERIALS
                                                                                          FROM THE FINAL PSR PRIOR TO
                                  10     LAWRENCE J. GERRANS,                             THE DUE DATE FOR SENTENCING
                                                                                          MEMORANDA AND CONTINUING
                                  11                    Defendant.                        SENTENCING DATE
                                  12                                                      Docket No. 293, 294, 295
Northern District of California
 United States District Court




                                  13

                                  14          The Court DENIES Mr. Gerrans’s Ex Parte Motion to Strike Materials From the Final
                                  15   PSR Prior to the Due Date For Sentencing Memoranda. The sentencing hearing is CONTINUED
                                  16   to November 4, 2020 at 9:30 am. There will be no further continuances. All sentencing
                                  17   memoranda and supporting materials shall be filed no later than October 26, 2020. No other
                                  18   motion shall be filed without leave of court. This order disposes of Docket Nos. 293, 294, and
                                  19   295.
                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: September 29, 2020
                                  23

                                  24                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  25                                                   United States District Judge
                                  26

                                  27

                                  28
